DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2021 has been entered.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 21-23 would be allowable if rewritten or amended to overcome the rejection of claim 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The Examiner recommends that claim be amended to (i) eliminate the “susceptible” phrase, and (ii) include the additional layers depicted as 868 in Fig. 8 which appear to be necessary to form the claimed “protruding feature” recited in claim 21.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 17-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
As to claim 14, this claim recites a first ply having a polygonal shape of first dimensions and a differential-melt polymer configured into the polygonal shape having the first dimensions.  These limitations appear to be new matter.  First, while Fig. 1 does provide a first ply (100) with an approximately rectangle shape, this does not necessarily provide support for the broader genus of all polygonal shapes as claimed.  Second, while Fig. 1 does show a differential melt polymer layer (106) that may be elastomer, Fig. 1 shows that it is fully encapsulated between the first ply and second ply such that it is actually smaller than the first ply of first dimensions.  Since the specification does not appear to support the differential-melt polymer layer having the first 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-11, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the metes and bounds of the clause “the fibers and matrix precursor are incapable of imparting the second mechanical property to the article to an extent required to satisfy the second requirement, and the differential-melt polymer is incapable of imparting the first mechanical property to the article to an extent required to satisfy the first requirement” are unclear and indefinite.  Since the first mechanical property and second mechanical property value/range are undefined, one cannot possibly know when something is “incapable of imparting” the unknown mechanical property.  Additionally, the Examiner does not understand what is being claimed.  Other claims are rejected by dependence.
	As to claim 21, the claim recites a first side with a flat surface and an opposite side with a protruding feature, the article being susceptible to sink marks formed from a layup including a matrix precursor and elastomer.  First, whether something is “susceptible to sink marks” is subjective and appears to require comparison to another article made previously to ascertain that 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, and 10-11, are rejected under 35 U.S.C. 103 as being unpatentable over Bigg (Stamping of Thermoplastic Matrix Composites, Polymer Composites, Vol. 10, No. 4 (August 1989), pp. 261-268) in view of Cogswell (US 5,066,536).
As to claim 1, Bigg teaches forming a layup from preforms including fibers and a thermoplastic matrix precursor (page 262), subjecting the layup to heat and pressure to melt the matrix precursor, and cooling the melted matrix precursor to form the article (pages 263-264).  The Bigg thermoplastic matrix precursor inherently has properties and satisfies requirements including including strength, damping, density, and elasticity.
Bigg is silent to the differential-melt polymer, and the differential having a different thermal or rheological property.

It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the adherent thermoformable polymer layer of Cogswell into Bigg to provide the desirable improvement that the laminate structure is particularly useful for producing an article having a tolerance to damage (3:9-13).
As to claim 3, in the combination, the Bigg compression molding process is performed quickly (page 265) which would limit intermixing between the Cogswell adherent thermoformable polymer and the Bigg material.  Additionally, since Cogswell teaches that an interface is provided between the layers (6:20-23), the article obviously has a heterogeneous composition.  As to claim 4, it would have been obvious that at the processing temperatures of the Bigg compression molding process that the adherent thermoformable polymer of Cogswell would have a lower viscosity than the matrix precursor.  As to claim 7 and 10-11, since Cogswell teaches that an interface is provided between the layers (6:20-23), the materials are obviously incompatible and immiscible including in their cooled state.  Since the adherent . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bigg (Stamping of Thermoplastic Matrix Composites, Polymer Composites, Vol. 10, No. 4 (August 1989), pp. 261-268) in view of Cogswell (US 5,066,536), and further in view of Goto (US 3,686,146).  Bigg and Cogswell teach the subject matter of claims 1 above under 35 USC 103.
As to claim 8, Bigg and Cogswell are silent to the second polymer that is an elastomer.  However, Goto teaches a thermoplastic polyurethane interpreted to be an elastomer (1:40-50).  It would have been prima facie obvious to incorporate the Goto thermoplastic polyurethane adhesive into the modified Bigg process as the adherent thermoformable polymer because Bigg provides a composite material in the form of a film, tape, or containing filaments, and Goto specifically suggests the TPU adhesive as an excellent adhesive for these specific configurations (1:47-50).

Response to Arguments
Applicant's arguments filed August 11, 2021 have been fully considered but they are not persuasive. The arguments state that the claims have been amended to more particularly point out and distinctly claim the invention without discussion of any particular prior art.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742